Citation Nr: 0619337	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to September 
1975 and from March 1977 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a mixed personality disorder, claimed as depression, anxiety, 
and a nervous condition.  

The veteran testified at a hearing held in June 2004 before 
the undersigned Acting Veterans Law Judge, who is responsible 
for making the final determination in this case.  A 
transcript of that hearing has been associated with the 
claims file. 

In April 2005, the Board remanded the case for additional 
development.  To the extent possible, that development has 
been completed and the case is once again before the Board 
for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's personality disorder is a developmental 
defect, and no competent medical evidence establishes that 
the veteran has a superimposed psychiatric disorder that was 
manifested in service.





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R.           §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Specifically, the U.S. Court of Appeals for Veterans Claims 
has held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The June 2001 letter by the RO and an April 2005 letter by 
the Appeals Management Center (AMC) satisfy the duty to 
notify provisions, discussed above.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  These letters informed the veteran that 
additional information or evidence was needed to support his 
claim for service connection, asked him to send the 
information or evidence to VA, and also informed him of VA's 
obligations to obtain evidence.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Further, the case 
was reviewed and a Supplemental Statement of the Case was 
issued in December 2005 following the veteran's receipt of 
the aforementioned letters.  

By virtue of letters sent to the veteran in June 2001 and 
April 2005, the Board finds that the veteran was provided 
with every opportunity to identify and submit evidence in 
support of his claim.  Although the VCAA notice letters do 
not specifically contain the fourth element regarding the 
submission of any evidence, the Board finds the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).

The Board notes that the letters did not notify the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date.  However, since the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all VA and private 
medical records as well as Social Security Administration 
records identified by the veteran and his representative.  VA 
also attempted to obtain the veteran's service medical and 
personnel records.  After several attempts to obtain all such 
records, however, it appears that some of these records are 
missing.  In such cases, the Board has a heightened 
obligation to provide an explanation of reasons and bases for 
its findings, and consider the benefit-of-the-doubt rule 
under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 


II.  Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
will be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  However, a disability resulting from a 
mental disorder that is superimposed on a personality 
disorder may be service-connected.  38 C.F.R. § 4.127 (2005).

In this case, the veteran's available service medical and 
personnel records made no reference to a psychiatric 
disorder.  The only available service medical records from 
the veteran's first period of service is a July 1975 
enlistment examination report, which noted that a psychiatric 
evaluation was normal, as well as dental records.  Service 
personnel records from his first period of service show that 
the veteran received an honorable discharge after only one 
month and two days of active duty.  Problems with attitude 
and motivation were listed as reasons for discharge.  A 
service report provided the following explanation:

You will not even attempt to adjust to military 
life either socially or emotionally.  Your 
unwillingness to cooperate with your peers and 
trainee leaders and the fact that you need constant 
and close supervision by a Drill Sergeant to 
complete even the simplest tasks that are your 
responsibility as a trainee (i.e., cleaning your 
area, making your bed) only prove that your 
retention on active duty will only result in 
disciplinary infractions and total ineffectiveness 
on your part.  

The only available records from the veteran's second period 
of service include a barely legible copy of a March 1977 
enlistment examination report.  It does not appear that 
psychiatric problems were noted in this report.  The veteran 
was separated from active duty in August 1982. 

The veteran first received psychiatric treatment in 1994.  VA 
outpatient treatment records dated from 1994 to 2001 show 
treatment for various psychiatric disorders, including 
alcohol abuse and dependence, at times in remission; possible 
bipolar disorder; mild mental retardation; dependent 
personality disorder; intermittent explosive disorder; and 
inadequate personality.  The veteran was also hospitalized by 
VA approximately six times from 1995 to 1996 for diagnoses 
involving alcohol addiction and dependence, possible 
dysthymic disorder, anxiety disorder in partial remission, 
intermittent explosive disorder, and dependent personality 
disorder.  

A March 2001 Social Security Administration (SSA) report 
noted that the veteran was receiving SSA benefits due to a 
primary diagnosis of dependent personality disorder and a 
secondary diagnosis of explosive disorder.  A September 1996 
report from the Pennsylvania Bureau of Disability 
Determination listed diagnoses of depressive disorder, not 
otherwise specified, probably major depression; possible 
personality disorder; and learning disorder or borderline 
intelligence. 

The veteran underwent a VA psychiatric examination in August 
2001 to determine the nature and etiology of his psychiatric 
problems involving anxiety, depression, and difficulty with 
his temper.  During the interview, the veteran maintained 
that his anxiety, depression, social maladjustment, and 
difficulties with his temper were directly related to 
service.  He claimed that he felt pressure by his first 
sergeant who "wasn't very nice to him," as well as his 
duties in the Philippines of having been in charge of a 
marine barracks.  The examiner noted that there was no 
history of psychiatric treatment in service.  Instead, the 
record showed difficulties with a personality disorder and 
social maladjustment while in the Army.  Based on a review of 
the claims file and findings from a mental status 
examination, the examiner concluded that an Axis I diagnosis 
was not present and that the veteran's psychiatric problems 
were due to Axis II diagnoses of mixed personality disorder, 
with borderline and schizoid features, and intermittent 
explosive disorder.  The examiner also commented that the 
veteran's personality disorder was unrelated to his military 
service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran's available service 
medical and personnel records made no reference to a chronic 
psychiatric disorder.  Instead, the evidence shows that the 
veteran has a personality disorder, which is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Although several Axis I diagnoses are 
listed in the record (i.e., bipolar disorder, anxiety 
disorder, and depression), a VA examiner in August 2001 
reviewed the claims file, interviewed the veteran, and 
conducted a thorough mental status examination before 
concluding that an Axis I diagnosis was not present and that 
the veteran's psychiatric problems were due to Axis II 
diagnoses of mixed personality disorder, with borderline and 
schizoid features, and intermittent explosive disorder.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).

In addition, there has been no competent evidence offered or 
brought to the Board's attention establishing the existence 
of a superimposed disability that could be linked to the 
veteran's personality disorder.  The Board notes that an Axis 
I diagnosis was not noted until 1994, approximately 12 years 
after the veteran's separation from active duty.  
Accordingly, the Board finds that the veteran's personality 
disorder does not constitute a chronic acquired disability 
for VA compensation purposes which has been linked to service 
on the basis of competent medical authority.  

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at his 
June 2004 hearing.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the nature or etiology of a psychiatric disorder, 
his lay statements are of no probative value in this regard.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  The Board 
has reached this decision based on a careful review of the 
entire evidence of record, with significant weight accorded 
to the opinion provided in the August 2001 VA examination 
report.  Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy 
the Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).  Unfortunately, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of this 
matter such that the veteran would be entitled to the 
"benefit- of-the-doubt" rule.  Accordingly, the appeal is 
denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


